Title: To George Washington from Guy Carleton, 29 August 1782
From: Carleton, Guy
To: Washington, George


                  
                     Sir,
                     New York August 29th 1782.
                  
                  I inclose the copy of a letter I Received from Governor Livingston dated the 10th of August.
                  Your Excellency from thence will perceive that no regard will be paid to the laws of war within that Province, and that his letter is of such a nature as puts an end to that correspondence: I am the more surprised to find these sanguinary measures pursued with such eagerness in Jersey, as we have on our part not only suspended all acts of hostility, but are taking every precaution to prevent such irregularities as may lead to the shedding of american blood by american hands.
                  The unhappy Man in whose behalf I had applied to Mr Livingston was during this Suspension peaceably following the occupation of a fisherman, when he was seized by irregular plunderers from Jersey, loaded with Irons, & charged with offences transferred as it should seem from one condition to another, to be finally condemned I suppose by their treason laws; why occasions for exercising these cruelties on loyalists should be sought after with so great vivacity, or what political purpose they expect it to answer; Time may explain; but to a policy of the like sort in other places, I must attribute those inroads of Indians upon the north western frontier which I now hear of; at least, if these Indians come not solely to revenge the cruelties practiced on their Brethren, their motives are to me wholly unknown.  To my knowledge they cannot have directions from the Commander in Chief on that side, and these proceedings not only have my disapprobation, but I shall very willingly assist in restoring tranquility on that frontier also.  I am, Sir, Your Excellency’s most obedient and most humble Servant,
                  
                     Guy Carleton
                     
                  
                Enclosure
                                    
                     
                        Copy.
                        Sir,
                        Trenton 10th August 1782.
                     
                     Upon the receipt of your Excellency’s letter of the 21st July, I dispatched an express to the Sheriff of Monmouth as the most proper person to apply to on that occasion, requesting him to furnish me with the cause of the capture & detention of Ezekiel Tilton? with his treatment? who he is? and if a Refugee when he first joined the enemy? and if possible to send me his answer by that express, or as soon after as he could.
                     To that letter, Sir, I last night received the Sheriff’s answer, which I will give in his own words.
                     "I received your’s, (says he,) of the 31st of July respecting the character of a certain Ezekiel Tilton lately taken prisoner and brought to this place.  As to his being loaded with Irons, it is true.  He joined the Enemy in the Spring 1777.  He has been guilty of House-robbing, House-burning, horse stealing and plundering, ever since the time of his running off, which can readily be proven.  I am very sorry that it was not in my power to answer your’s by the express, it was not then within my knowledge as to his character."  Thus far the Sherif of Monmouth, a Gentleman on whose representation, from his known character as a Man of honor and veracity, I can fully rely.
                     As there certainly was sufficient time between the fatal epocha when the English first embrued their hands in American blood in their hostile incursion into Lexington, and the declaration of our independence, for every Man to take his choice to defend his country against the design of reducing it to the despotism of Great Britain, or to join the Enemy in facilitating so unnatural and barbarous a resolution, this State, Sir, by a clemency almost unexampled, has observed it as a rule to treat all those captured by us, who joined the Enemy previous to the establishment of our legislature, which was a considerable time after the declaration of our Independence, as prisoners of War, but to regard as traitors all those who left their Country for that purpose since that period, before which we had a right to consider ourselves as actually and de facto, an independent Nation, leaving it to providence and the sword whether we shou’d finally be so; and how far, by trusting in providence and the sword, we are like finally to be so, I suppose Sir, by this Time, your Excellency is able to form a tollerable judgment.  This I presume is what every other Nation in the world, engaged in a civil War, and equally inclined to moderation, would do: and without establishing that particular Oera as the time before which those who joined the royal Party should be considered in the light of national enemies, and those who apostatized to it afterwards, as traitors to their Country, I conceive no time can be fixed upon to discriminate between British & American Subjects, but all our criminals have nothing further to do in order to escape the punishment due to their Crimes, than to flee to New York and there procure a commission to perpetrate greater.  Your Excellency might therefore as well demand any Offender against the laws of this State, who has taken refuge in your very comprehensive Assylum a fortnight ago, as one that has fled from us to the British standard one day after he was, according to the law of Nations, a Subject of this State; and so Mr Tilton evidently was in 1777, or never would have been tho’ the War had lasted a hundred years, & he continued among us for Ninety Nine, and had then joined your troops, and been afterwards captivated in the very act of warring against us.  Your Excellency will therefore excuse me, if in answer to that paragraph of your letter in which you say, "I hereby demand Sir, that this man shall be placed in the Condition of a prisoner of war only and treated with that lenity with which prisoners of war ought to be treated," I take the liberty to say with great plainess and sincerity, that this Man, Sir, will not be placed in the condition of a prisoner of War; nor be treated with that lenity with which prisoners of war ought to be treated; but that he will be tried by the laws of this State as a Subject of it; and that for such trial and it’s consequences, I do not hold either the executive or any other department of this State, responsible to any foreign State or Potentate whatever.
                     Your Excellency is pleased to say, "that from all comment on my letter of the 25th of June last, however extraordinary it appears, you will at present abstain, and that you cannot think that I mean deliberately to violate the laws of war, nor excite a spirit of resentment in the Minds of the Loyalists, and provoke them to acts of revenge, which arrived to a certain height, will no longer remain in my power nor your’s, to prevent; and this at a time when all hostilities stand suspended on your part."
                     As the beginning of this paragraph appears to be ambiguous, I do not know whether your Excellency intends that my letter is extraordinary or that your abstaing from all comment upon it, is so.  If the former is meant, it is really more than I can discover on the most careful perusal of the copy, for which reason I shall be the more obliged to your Excellency for your comment whenever you are at sufficient leisure to make it.  In the mean time I shall take the liberty to insert in my chapter of Extraordinaries your Excellency’s insinuation, that I mean deliberately to violate the laws of war, when instead of giving the least color for such a construction, the whole scope of my letter manifestly announces the contrary.
                     As to the resentment of the loyalists, was I not convinced from your Excellency’s character, & your knowledge of Mankind that you was above any thing of the kind, I should really consider it in the light of a threat.  I am, Sir, Your Excellency’s Most obedient and most humble Servant.
                     
                        signed   Will: Livingston
                     
                  
                  
               